DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elie et al. (US 9,777,528).

Regarding claim 1, Elie et al. discloses A vehicle door apparatus comprising: 
an electric door lock unit(title object detection vehicle door assist; Elie et al.) configured to switch an operating state between a locked state (park lock mode; Elie et al) of restricting an opening/closing operation of a swing door with respect to a vehicle body and an unlocked state of permitting the opening/closing operation of the swing door with respect to the vehicle body; 
an operation detection unit (c.17l.50-60; Elie et al.) configured to detect an operation request of the swing door by an operator; 

a controller (70; Elie et al.) configured to switch the electric door lock unit from the locked state to the unlocked state and to set the electric door check unit in the non-holding state when the operation request is detected via the operation detection unit.

Regarding claim 2, Elie et al. discloses The vehicle door apparatus according to claim 1, wherein the controller sets the electric door check unit to the non-holding state when the operation request is detected (c.15; l.1-9; Elie et al.) after switching the electric door lock unit to the unlocked state, and sets the electric door check unit to the holding state when the operation request is not detected (c.15; l.10-25; Elie et al.).

Regarding claim 3, Elie et al. discloses The vehicle door apparatus according to claim 1, further comprising an obstacle detection unit (c.19, l. 55-57, l.7; Elie et al.) configured to detect an object located on a rotation locus of the swing door, wherein, when the operation request (user input, c.17, l. 60-c.20, l.7; Elie et al.)  is detected after the electric door lock unit is switched to the unlocked state, the controller (70; Elie et al.) sets the electric door check unit to the holding state when the object (134; Elie et al.) on the rotation locus of the swing door is detected by the obstacle detection unit, and sets the electric door check unit to the non-holding state when the object is not detected.

Regarding claim 4, Elie et al. discloses The vehicle door apparatus according to claim 2, further comprising an obstacle detection unit  (c.19, l. 55-57, l.7; Elie et al.) configured to detect an object  (134; Elie et al.) located on a rotation locus of the swing door, wherein, when the operation request is detected after the electric door lock unit(park-lock; Elie et al.) is switched to the unlocked state, the controller sets the electric door check unit to the holding state (c.18, l.55-57; Elie et al.) when the object on the rotation locus of the swing door is detected by the obstacle detection unit, and sets the electric door check unit to the non-holding state (absence of obstruction detection, when the object is not detected.

Regarding claim 5, Elie et al. discloses The vehicle door apparatus according to claim 3, wherein the operation detection unit  (c.19, l. 55-57, l.7; Elie et al.) is provided on each of a vehicle inner side (Fig.1; Elie et al.) and a vehicle outer side(Fig.4; Elie et al.) of the swing door, and the obstacle detection unit detects the object (c.1, l.26-36; Elie et al.) located on the rotation locus of the swing door when the operation request is detected by the operation detection unit provided on the vehicle inner side of the swing door.

Regarding claim 6, Elie et al. discloses The vehicle door apparatus according to claim 4, wherein the operation detection unit  (c.19, l. 55-57, l.7; Elie et al.) is provided on each of a vehicle inner side (Fig.1; Elie et al.) and a vehicle outer side(Fig.4; Elie et al.)  of the swing door, and the obstacle detection unit detects(c.1, l.26-36; Elie et al.) the object located on the rotation locus of the swing door when the operation request is .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675